On Motion for Rehearing.
Evans, Judge.
Movant urges that this court did not even mention Patman v. General Finance Corp., 128 Ga. App. 836 (198 SE2d 371), in our opinion. True. In most of our opinions we do not mention each and every case cited by the opposing parties. There is no sirhilarity or parity whatever between the Patman case and the case sub judice except that each moves to set aside a default judgment. In the Patman case, the contract sued on was in the record and showed on its face a deficiency which rendered the contract void. But in the case sub judice, there is nothing in the record, including pleadings and evidence, which shows whether plaintiff was licensed or not under the Georgia Industrial Loan Act to make loans, and in this situation this court cannot hold the judgment by default was unauthorized. In Patman, this court reversed, and set aside the plaintiffs judgment because of what was shown by the record; whereas in the case sub judice, the lower court set aside plaintiffs judgment, and this court reversed because of what was not shown by the record, to wit, whether or not plaintiff was licensed.
Movant also urges that Management Search, Inc. v. Kinard, 129 Ga. App. 795, is controlling and requires that the trial court’s ruling, which sets aside the judgment, be upheld. The following meaningful and controlling language distinguishes same from the case sub judice, to wit: "However, the plaintiff did prove that it was licensed by the State Labor Commissioner.”

Motion for rehearing denied.